Opinion by
Johnson, J.
In accordance with oral stipulation of counsel that the decorated earthenware wall planters are entireties in chief value of decorated earthenware, not tableware, valued at over $3 per dozen, said merchandise was held dutiable at 10 cents per dozen pieces and 35 percent ad valorem under paragraph 211, as modified, supra, if the body is wholly of clay, or as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476), if the body is not wholly of clay. The claim that the specific rate of 10 cents per dozen pieces is not applicable to the pieces of wood in the articles was overruled, the court holding that since the merchandise is classifiable as an entirety in chief value of decorated earthenware, it is properly dutiable at both the specific and the ad valorem rates applicable to decorated earthenware and that, therefore, each piece must be counted in assessing the rate of 10 cents per dozen pieces, even though one piece is composed of wood rather than of earthenware. United States v. S. H. Kress & Co. et al. (23 C. C. P. A. 90, T. D. 47764) followed.